DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-23 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 2/2/2022, and 5/4/2022, and have been reviewed by the Examiner.
Election/Restrictions
Applicant's election with traverse of Invention 1, and species 1 in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the grounds that all of the steps of the method claim 17 that are not present in claim 1 are found in the dependents claims, and that there would not be a significant search burden between the examination of the different species due to the similarities between the species.  This is not found persuasive because for the restriction between the apparatus and method while claim 1 and its dependents may teach the structure of the elements of claim 17 these claims do not teach the actual method steps of positioning, assembling and inserting which would require an additional search in the manufacturing areas that is not required for the apparatus claims, this is not found persuasive because for the election between the species, the species are drawn to mutually exclusive embodiments, in addition to the change in width and addition of riblets mentioned by the applicant some of the non-elected embodiments feature pivot joints that are not disclosed in the elected embodiment, and claims directed towards moving the system would require additional searches in the areas that encompass actuatable surfaces, such as B64C5/16.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8, 13-15, and 17-23 are withdrawn as they are drawn to both nonelected species and inventions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Fernandez et al. (PGPub #2011/0174928) in view of Campana (PGPub #2012/0043422) and Williams et al. (PGPub #2011/0089292).
Regarding claim 1, Fernandez teaches a horizontal stabilizer assembly, comprising: a stabilizer connector assembly (31); a first horizontal stabilizer (11) having a first multi-spar box (Claim 6, lines 1-2) connected to a first side of the center multi-spar box (11, and 31 as seen in figure 2) with a plurality of first fastener connections (Abstract, lines 7-9); and a second horizontal stabilizer (11’) having a second multi-spar box (Claim 6, lines 1-2) connected to a second side of the center multi-spar box (11’, and 31 as seen in figure 2), opposite the first side (11, and 11’ as seen in figure 2), with a plurality of second fastener connections (Abstract, lines 7-9). But, Fernandez does not teach that the stabilizer connector has a center multi-spar box, and that the fastener connections are lug and clevis connections.
However, Campana does teach that the stabilizer connector has a center multi-spar box (Paragraph 60, lines 5-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  have the stabilizer connector have a center multi-spar box because Fernandez and Campana are both systems that attach aircraft wings to the fuselage.  The motivation for having the stabilizer connector have a center multi-spar box is that it helps to provide additional support to the stabilizer connector.  But Campana does not teach that the fastener connections are lug and clevis connections.
However, Williams does teach that the fastener connections are lug and clevis connections (2a, 2b, and 12 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fastener connections be lug and clevis connections because Fernandez and Williams are both systems that attach aircraft wings to the fuselage.  The motivation for having the fastener connections be lug and clevis connections is that it creates a secure connection that can also be easily detachable to allow maintenance to be performed.
Regarding claim 2, Fernandez as modified by Campana, and Williams teaches the horizontal stabilizer assembly of claim 1, but Fernandez does not teach that the plurality of first lug and clevis connections include a plurality of pairs of aligned lugs extending from a first side of the center multi-spar box and defining clevises, a plurality of lugs extending from the first multi-spar box of the first horizontal stabilizer and corresponding to the pairs of aligned lugs, and retaining members inserted through the pairs of aligned lugs of the center multi-spar box and corresponding lugs of the first multi- spar box; and the plurality of second lug and clevis connections include a plurality of pairs of aligned lugs extending from a second side of the center multi-spar box and defining clevises, a plurality of lugs extending from the second multi-spar box of the second horizontal stabilizer and corresponding to the pairs of aligned lugs, and retaining members inserted through the pairs of aligned lugs of the center multi-spar box and corresponding lugs of the second multi-spar box.  However, Williams does teach that the plurality of first lug and clevis connections include a plurality of pairs of aligned lugs (8, 9, 10, and 11) extending from a first side of the center multi-spar box (8, 9, 10, and 11 as seen in figure 1) and defining clevises (8, 9, 10, and 11 as seen in figure 1, and 2 as seen in figure 2), a plurality of lugs extending from the first multi-spar box of the first horizontal stabilizer and corresponding to the pairs of aligned lugs (12 as seen in figure 2, and Paragraph 34, lines 1-7), and retaining members (13) inserted through the pairs of aligned lugs of the center multi-spar box and corresponding lugs of the first multi- spar box (2, 12, and 13 as seen in figure 2); and the plurality of second lug and clevis connections include a plurality of pairs of aligned lugs (8, 9, 10, and 11, and Paragraph 34, lines 1-7) extending from a second side of the center multi-spar box (8, 9, 10, and 11 as seen in figure 1, and Paragraph 34, lines 1-7)and defining clevises (8, 9, 10, and 11 as seen in figure 1, and 2 as seen in figure 2), a plurality of lugs extending from the second multi-spar box of the second horizontal stabilizer and corresponding to the pairs of aligned lugs (12 as seen in figure 2, and Paragraph 34, lines 1-7), and retaining members (13) inserted through the pairs of aligned lugs of the center multi-spar box and corresponding lugs of the second multi-spar box (2, 12, and 13 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the lug and clevis connection have a plurality of lug on the center spar box that defines clevises, and a corresponding plurality of lugs on the stabilizers that are aligned with the lugs of the center box and retained by a retaining member because Fernandez and Williams are both systems that attach aircraft wings to the fuselage.  The motivation for having the lug and clevis connection have a plurality of lug on the center spar box that defines clevises, and a corresponding plurality of lugs on the stabilizers that are aligned with the lugs of the center box and retained by a retaining member is that it allows for a plurality of connections between the center box and the stabilizers which creates a stronger connection between the stabilizers and center box.
Regarding claim 3, Fernandez as modified by Campana, and Williams teaches the horizontal stabilizer assembly of claim 1, wherein the center multi-spar box comprises a front spar, a rear spar, at least one mid spar positioned between and spaced apart from the front spar and the rear spar, a top skin extending between the front spar and the rear spar, and a bottom skin, opposite the top skin, extending between the front and rear spar.  However, Campana does teach that the center multi-spar box comprises a front spar (506), a rear spar (508), at least one mid spar (516) positioned between and spaced apart from the front spar and the rear spar (506, 508, and 516 as seen in figure 7), a top skin (616) extending between the front spar and the rear spar (616 as seen in figure 6), and a bottom skin (620), opposite the top skin (616, and 629 as seen in figure 7), extending between the front and rear spar (620 as seen in figure 7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a front, rear, and mid spar with a top and bottom skin that extends the length of the system because Fernandez and Campana are both systems that attach aircraft wings to the fuselage.  The motivation for having a front, rear, and mid spar with a top and bottom skin that extends the length of the system is that it helps to strengthen the structure by linking the leading and trailing edges of the system and providing support in the middle of the system.
Regarding claim 4, Fernandez as modified by Campana and Williams teaches the horizontal stabilizer assembly of claim 3, but Fernandez does not teach that the stabilizer connector assembly comprises: a first base rib assembly secured to the first side of the center multi-spar box, the first base rib assembly including a pair of aligned front lateral lugs positioned along a front of the first base rib assembly, a pair of aligned rear lateral lugs positioned along a rear of the first base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the first base rib assembly and a bottom of the first base rib assembly and between the front lateral lugs and the rear lateral lugs; a first side plate adjacent an exterior surface of the top skin and secured to the top skin and the first base rib assembly, the first side plate having at least one longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the first base rib assembly and a second side plate adjacent an exterior surface of the bottom skin and secured to the bottom skin and the first base rib assembly, the second side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the first base rib assembly, wherein the pair of front lateral lugs, the pair of rear lateral lugs, and the pair of opposing middle longitudinal lugs with the first and second side plates define a plurality of clevises of the first lug and clevis connections; a second base rib assembly secured to the second side of the center multi-spar box, the second base rib assembly including a pair of aligned front lateral lugs positioned along a front of the second base rib assembly, a pair of aligned rear lateral lugs positioned 2519-2787-US-NP 32339/080103/US along a rear of the second base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the second base rib assembly and a bottom of the second base rib assembly and between the front lateral lugs and the rear lateral lugs; and a third side plate adjacent an exterior surface of the top skin and secured to the top skin and the second base rib assembly, the third side plate having at least one longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the second base rib assembly and a fourth side plate adjacent an exterior surface of the bottom skin and secured to the bottom skin and the second base rib assembly, the fourth side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the second base rib assembly, wherein the pair of front lateral lugs, the pair of rear lateral lugs, and the pair of opposing middle longitudinal lugs with the first and second side plates define a plurality of clevises of the second lug and clevis connections.
However, Williams does teach that the stabilizer connector assembly comprises: a first base rib assembly (19) secured to the first side of the center multi-spar box (19 as seen in figure 5A), the first base rib assembly including a pair of aligned front lateral lugs (11 as seen in figure 1) positioned along a front of the first base rib assembly (Paragraph 31, lines 1-7), a pair of aligned rear lateral lugs (10 as seen in figure 1) positioned along a rear of the first base rib assembly (Paragraph 30, lines 1-5), at least one pair of opposing middle longitudinal lugs (8, and 9) disposed along a top of the first base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5) and a bottom of the first base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5) and between the front lateral lugs and the rear lateral lugs (8, 9, 10, and 11 as seen in figure 1); a first side plate adjacent an exterior surface of the top skin and secured to the top skin and the first base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5), the first side plate having at least one longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the first base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5) and a second side plate adjacent an exterior surface of the bottom skin and secured to the bottom skin and the first base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5), the second side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the first base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5), wherein the pair of front lateral lugs, the pair of rear lateral lugs, and the pair of opposing middle longitudinal lugs with the first and second side plates define a plurality of clevises of the first lug and clevis connections (8, 9, 10, and 11 as seen in figure 1); a second base rib assembly (19) secured to the second side of the center multi-spar box (19 as seen in figure 5A, and Paragraph 27, lines 9-12), the second base rib assembly including a pair of aligned front lateral lugs (11 as seen in figure 1) positioned along a front of the second base rib assembly (Paragraph 31, lines 1-7), a pair of aligned rear lateral lugs (10 as seen in figure 1) positioned 2519-2787-US-NP32339/080103/USalong a rear of the second base rib assembly (Paragraph 30, lines 1-5), at least one pair of opposing middle longitudinal lugs (8, and 9) disposed along a top of the second base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5) and a bottom of the second base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5) and between the front lateral lugs and the rear lateral lugs (8, 9, 10, and 11 as seen in figure 1); and a third side plate adjacent an exterior surface of the top skin and secured to the top skin and the second base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5), the third side plate having at least one longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the second base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5) and a fourth side plate adjacent an exterior surface of the bottom skin and secured to the bottom skin and the second base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5), the fourth side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the second base rib assembly  (9 as seen in figure 1, and Paragraph 29, lines 1-5), wherein the pair of front lateral lugs, the pair of rear lateral lugs, and the pair of opposing middle longitudinal lugs with the first and second side plates define a plurality of clevises of the second lug and clevis connections (8, 9, 10, and 11 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the lug and clevis attachments comprise front, rear, top, and bottom clevises that are attached to ribs on each side of the connector assembly and to the top and bottom skin because Fernandez and Williams are both systems that attach aircraft wings to the fuselage.  The motivation for having the lug and clevis attachments comprise front, rear, top, and bottom clevises that are attached to ribs on each side of the connector assembly and to the top and bottom skin is that creates multiple connection points on all sides of the connector assembly with the wings which helps to strengthen the connection between the wings and the connector assembly and prevent failure.
Regarding claim 5, Fernandez as modified by Campana and Williams teaches the horizontal stabilizer assembly of claim 4, but Fernandez does not teach that the first horizontal stabilizer comprises a third base rib assembly secured to the first multi-spar box, the third base rib assembly including a front lateral lug positioned along a front of the third base rib assembly, a rear lateral lug positioned along a rear of the third base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the third base rib assembly and a bottom of the third base rib assembly and between the front lateral lug and the rear lateral lug, wherein the front lateral lug, the rear lateral lug, and the pair of opposing middle longitudinal lugs define a plurality of lugs of the first lug and clevis connections; and the second horizontal stabilizer comprises a fourth base rib assembly secured to the second multi-spar box, the fourth base rib assembly including a front lateral lug 2619-2787-US-NP 32339/080103/US positioned along a front of the fourth base rib assembly, a rear lateral lug positioned along a rear of the fourth base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the fourth base rib assembly and a bottom of the fourth base rib assembly and between the front lateral lug and the rear lateral lug, wherein the front lateral lug, the rear lateral lug, and the pair of opposing middle longitudinal lugs define a plurality of lugs of the second lug and clevis connections.  However, Williams does teach that the first horizontal stabilizer comprises a third base rib assembly (The rib as seen between elements 14, and 15 in figure 5B) secured to the first multi-spar box (The rib as seen in figure 5B, and Paragraph 19, lines 1-15), the third base rib assembly including a front lateral lug positioned along a front of the third base rib assembly (11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), a rear lateral lug positioned along a rear of the third base rib assembly (10 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), at least one pair of opposing middle longitudinal lugs disposed along a top of the third base rib assembly (8 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and a bottom of the third base rib assembly (9 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and between the front lateral lug and the rear lateral lug (8, 9, 10, and 11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), wherein the front lateral lug, the rear lateral lug, and the pair of opposing middle longitudinal lugs define a plurality of lugs of the first lug and clevis connections (2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly); and the second horizontal stabilizer comprises a fourth base rib assembly (The rib as seen between elements 14, and 15 in figure 5B) secured to the second multi-spar box (The rib as seen in figure 5B, and Paragraph 19, lines 1-15), the fourth base rib assembly including a front lateral lug 2619-2787-US-NP 32339/080103/US positioned along a front of the fourth base rib assembly (11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), a rear lateral lug positioned along a rear of the fourth base rib assembly (10 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), at least one pair of opposing middle longitudinal lugs disposed along a top of the fourth base rib assembly (8 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and a bottom of the fourth base rib assembly (9 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and between the front lateral lug and the rear lateral lug (8, 9, 10, and 11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), wherein the front lateral lug, the rear lateral lug, and the pair of opposing middle longitudinal lugs define a plurality of lugs of the second lug and clevis connections (2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wings have ribs connected to front, rear, top, and bottom lugs of the lug and clevis connection because Fernandez and Williams are both systems that attach aircraft wings to the fuselage.  The motivation for having the wings have ribs connected to front, rear, top, and bottom lugs of the lug and clevis connection is that creates multiple connection points on all sides of the wings with the connector assembly which helps to strengthen the connection between the wings and the connector assembly and prevent failure.
Regarding claim 9, Fernandez as modified by Campana and Williams teaches an aircraft including the horizontal stabilizer assembly of claim 1 (Claim 1, lines 1-10 of Fernandez), the aircraft comprising an aircraft fuselage having a plurality of frame members and an outer skin (Paragraph 3, lines 1-4, and Claim 1, lines 1-10 of Fernandez), but Fernandez does not explicitly teach that the stabilizer connector assembly is positioned within the aircraft fuselage and is interconnected to one or more frame members.
However, Campana does teach that the stabilizer connector assembly is positioned within the aircraft fuselage and is interconnected to one or more frame members (412, and 424 as seen in figure 4, 424, and 500 as seen in figure 6, and Paragraph 36, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the stabilizer assembly connected to the frame members within the fuselage because Fernandez and Campana are both systems that attach aircraft wings to the fuselage.  The motivation for having the stabilizer assembly connected to the frame members within the fuselage is that it helps to increase the load that can be applied to the skin panels of the system.
Regarding claim 10, Fernandez teaches an horizontal stabilizer assembly, comprising: a stabilizer connector assembly (31); a first horizontal stabilizer (11) having a first multi-spar box (Claim 6, lines 1-2); a second horizontal stabilizer (11’) having a second multi-spar box (Claim 6, lines 1-2); wherein the stabilizers are connected to the stabilizer connector assembly by a plurality of first and second fasteners (Abstract, lines 7-9). But, Fernandez does not teach  the connector assembly having a center multi-spar box; a first base rib assembly secured to a first side of the center multi-spar box, the first base rib assembly including a pair of aligned front lateral lugs positioned along a front of the first base rib assembly, a pair of aligned rear lateral lugs positioned along a rear of 2819-2787-US-NP 32339/080103/US the first base rib assembly, and at least one pair of opposing middle longitudinal lugs disposed along a top of the first base rib assembly and a bottom of the first base rib assembly and between the front lateral lugs and the rear lateral lugs; a second base rib assembly secured to a second side of the center multi-spar box, the second base rib assembly including a pair of aligned front lateral lugs positioned along a front of the second base rib assembly, a pair of aligned rear lateral lugs positioned along a rear of the second base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the second base rib assembly and a bottom of the second base rib assembly and between the front lateral lugs and the rear lateral lugs; a third base rib assembly secured to the first multi-spar box, the third base rib assembly including a front lateral lug positioned along a front of the third base rib assembly, a rear lateral lug positioned along a rear of the third base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the third base rib assembly and a bottom of the third base rib assembly and between the front lateral lug and the rear lateral lug; a fourth base rib assembly including a front lateral lug positioned along a front of the fourth base rib assembly, a rear lateral lug positioned along a rear of the fourth base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the fourth base rib assembly and a bottom of the fourth base rib assembly and between the front lateral lug and the rear lateral lug; and a plurality of retaining members inserted through mounting holes in corresponding lugs in the first and third base ribs and through mounting holes in corresponding lugs of the second and fourth base ribs to secure the first horizontal stabilizer and the second horizontal stabilizer to the stabilizer connector assembly.
However, Campana does teach that the stabilizer connector assembly has a center multi-spar box (Paragraph 60, lines 5-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  have the stabilizer connector have a center multi-spar box because Fernandez and Campana are both systems that attach aircraft wings to the fuselage.  The motivation for having the stabilizer connector have a center multi-spar box is that it helps to provide additional support to the stabilizer connector.  But Campana does not teach a first base rib assembly secured to a first side of the center multi-spar box, the first base rib assembly including a pair of aligned front lateral lugs positioned along a front of the first base rib assembly, a pair of aligned rear lateral lugs positioned along a rear of 2819-2787-US-NP 32339/080103/US the first base rib assembly, and at least one pair of opposing middle longitudinal lugs disposed along a top of the first base rib assembly and a bottom of the first base rib assembly and between the front lateral lugs and the rear lateral lugs; a second base rib assembly secured to a second side of the center multi-spar box, the second base rib assembly including a pair of aligned front lateral lugs positioned along a front of the second base rib assembly, a pair of aligned rear lateral lugs positioned along a rear of the second base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the second base rib assembly and a bottom of the second base rib assembly and between the front lateral lugs and the rear lateral lugs; a third base rib assembly secured to the first multi-spar box, the third base rib assembly including a front lateral lug positioned along a front of the third base rib assembly, a rear lateral lug positioned along a rear of the third base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the third base rib assembly and a bottom of the third base rib assembly and between the front lateral lug and the rear lateral lug; a fourth base rib assembly including a front lateral lug positioned along a front of the fourth base rib assembly, a rear lateral lug positioned along a rear of the fourth base rib assembly, at least one pair of opposing middle longitudinal lugs disposed along a top of the fourth base rib assembly and a bottom of the fourth base rib assembly and between the front lateral lug and the rear lateral lug; and a plurality of retaining members inserted through mounting holes in corresponding lugs in the first and third base ribs and through mounting holes in corresponding lugs of the second and fourth base ribs to secure the first horizontal stabilizer and the second horizontal stabilizer to the stabilizer connector assembly.
However, Williams teaches a first base rib assembly (19) secured to a first side of the center multi-spar box, the first base rib assembly (19 as seen in figure 5A) including a pair of aligned front lateral lugs (11 as seen in figure 1) positioned along a front of the first base rib assembly (Paragraph 31, lines 1-7), a pair of aligned rear lateral lugs (10 as seen in figure 1) positioned along a rear of 2819-2787-US-NP32339/080103/USthe first base rib assembly (Paragraph 30, lines 1-5), and at least one pair of opposing middle longitudinal lugs (8, and 9) disposed along a top of the first base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5) and a bottom of the first base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5) and between the front lateral lugs and the rear lateral lugs (8, 9, 10, and 11 as seen in figure 1); a second base rib assembly (19) secured to a second side of the center multi-spar box (19 as seen in figure 5A, and Paragraph 27, lines 9-12), the second base rib assembly including a pair of aligned front lateral lugs (11 as seen in figure 1) positioned along a front of the second base rib assembly (Paragraph 31, lines 1-7), a pair of aligned rear lateral lugs (10 as seen in figure 1) positioned along a rear of the second base rib assembly (Paragraph 30, lines 1-5), at least one pair of opposing middle longitudinal lugs  (8, and 9) disposed along a top of the second base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5) and a bottom of the second base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5) and between the front lateral lugs and the rear lateral lugs (8, 9, 10, and 11 as seen in figure 1); a third base rib assembly (The rib as seen between elements 14, and 15 in figure 5B) secured to the first multi-spar box (The rib as seen in figure 5B, and Paragraph 19, lines 1-15), the third base rib assembly including a front lateral lug positioned along a front of the third base rib assembly (11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), a rear lateral lug positioned along a rear of the third base rib assembly (10 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), at least one pair of opposing middle longitudinal lugs disposed along a top of the third base rib assembly (8 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and a bottom of the third base rib assembly (9 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and between the front lateral lug and the rear lateral lug (8, 9, 10, and 11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly); a fourth base rib assembly (The rib as seen between elements 14, and 15 in figure 5B)  including a front lateral lug positioned along a front of the fourth base rib assembly (11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), a rear lateral lug positioned along a rear of the fourth base rib assembly (10 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly), at least one pair of opposing middle longitudinal lugs disposed along a top of the fourth base rib assembly (8 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and a bottom of the fourth base rib assembly (9 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly) and between the front lateral lug and the rear lateral lug (8, 9, 10, and 11 as seen in figure 1, 2, and 12 as seen in figure 2, and Paragraph 34, lines 1-7, this teaches that the wing joint has a corresponding lug for every clevis on the connector assembly); and a plurality of retaining members (13) inserted through mounting holes in corresponding lugs in the first and third base ribs (2, 12, and 13 as seen in figure 2, and Paragraph 35, lines 1-11) and through mounting holes in corresponding lugs of the second and fourth base ribs (2, 12, and 13 as seen in figure 2, and Paragraph 35, lines 1-11) to secure the first horizontal stabilizer and the second horizontal stabilizer to the stabilizer connector assembly  (2, 12, and 13 as seen in figure 2, and Paragraph 35, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the connections comprise front, rear, top, and bottom clevises that are attached to ribs on each side of the connector assembly, and front, rear, top and bottom lugs attached to ribs on each of the wings wherein the lugs and clevises are connected by retaining members because Fernandez and Williams are both systems that attach aircraft wings to the fuselage.  The motivation for having the connections comprise front, rear, top, and bottom clevises that are attached to ribs on each side of the connector assembly, and front, rear, top and bottom lugs attached to ribs on each of the wings wherein the lugs and clevises are connected by retaining members is that creates multiple connection points on all sides of both the connector assembly and the wings which helps to strengthen the connection between the wings and the connector assembly and prevent failure.
Regarding claim 11, Fernandez as modified by Campana, and Williams teaches the horizontal stabilizer assembly of claim 10, but Fernandez does not teach that the center multi-spar box includes a front spar, a rear spar, at least one mid spar positioned between and spaced apart from the front spar and the rear spar, a top skin extending between the front spar and the rear spar, and a bottom skin, opposite the top skin, extending between the front and rear spar; the first multi-spar box including a front spar, a rear spar, at least one mid spar positioned between and spaced apart from the front and rear spars, a top skin extending between the front and rear spar, and a bottom skin, opposite the top skin, extending between the front and rear spar; and the second multi-spar box including a front spar, a rear spar, at least one mid spar positioned between and spaced apart from the front and rear spars, a top skin extending between the front and rear spar, and a bottom skin, opposite the top skin, extending between the front and rear spar.  However, Campana does teach that the center multi-spar box includes a front spar (506), a rear spar (508), at least one mid spar (516) positioned between and spaced apart from the front spar and the rear spar (506, 508, and 516 as seen in figure 7), a top skin (616) extending between the front spar and the rear spar (616 as seen in figure 6), and a bottom skin (620), opposite the top skin (616, and 629 as seen in figure 7), extending between the front and rear spar (620 as seen in figure 7); the first multi-spar box including a front spar (Paragraph 10, lines 1-7), a rear spar (Paragraph 10, lines 1-7), at least one mid spar (Paragraph 10, lines 1-7) positioned between and spaced apart from the front and rear spars (Paragraph 10, lines 1-7), a top skin (Paragraph 10, lines 1-7) extending between the front and rear spar (420 as seen in figure 4, and Paragraph 10, lines 1-7), and a bottom skin (Paragraph 10, lines 1-7), opposite the top skin (Paragraph 10, lines 1-7), extending between the front and rear spar (420 as seen in figure 4, and Paragraph 10, lines 1-7); and the second multi-spar box including a front spar (Paragraph 10, lines 1-7), a rear spar (Paragraph 10, lines 1-7), at least one mid spar (Paragraph 10, lines 1-7) positioned between and spaced apart from the front and rear spars (Paragraph 10, lines 1-7), a top skin (Paragraph 10, lines 1-7) extending between the front and rear spar (422 as seen in figure 4, and Paragraph 10, lines 1-7), and a bottom skin (Paragraph 10, lines 1-7), opposite the top skin (Paragraph 10, lines 1-7), extending between the front and rear spar (422 as seen in figure 4, and Paragraph 10, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a front, rear, and mid spar with a top and bottom skin that extends the length of the system for the center multi-spar box, the first multi-spar box, and the second multi-spar box because Fernandez and Campana are both systems that attach aircraft wings to the fuselage.  The motivation for having a front, rear, and mid spar with a top and bottom skin that extends the length of the system for the center multi-spar box, the first multi-spar box, and the second multi-spar box  is that it helps to strengthen the structure by linking the leading and trailing edges of the system and providing support in the middle of the systems.
Regarding claim 12, Fernandez as modified by Campana and Williams teaches the horizontal stabilizer assembly of claim 11, but Fernandez does not teach a first side plate adjacent an exterior surface of the top skin of the center multi-spar box and secured to the top skin and the first base rib assembly, the first side plate having at least one longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the first base rib assembly; a second side plate adjacent an exterior surface of the bottom skin of the center multi-spar box and secured to the bottom skin and the first base rib assembly, the second side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the first base rib assembly; a third side plate adjacent an exterior surface of the top skin and secured to the top skin and the second base rib assembly, the third side plate having at least one 3019-2787-US-NP 32339/080103/US longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the second base rib assembly; and a fourth side plate adjacent an exterior surface of the bottom skin and secured to the bottom skin and the second base rib assembly, the fourth side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the second base rib assembly.  However, Williams does teach a first side plate adjacent an exterior surface of the top skin of the center multi-spar box and secured to the top skin and the first base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5), the first side plate having at least one longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the first base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5); a second side plate adjacent an exterior surface of the bottom skin of the center multi-spar box and secured to the bottom skin and the first base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5), the second side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the first base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5); a third side plate adjacent an exterior surface of the top skin and secured to the top skin and the second base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5), the third side plate having at least one 3019-2787-US-NP 32339/080103/US longitudinal lug aligned with and spaced apart from one of the pair of opposing middle longitudinal lugs of the second base rib assembly (8 as seen in figure 1, and Paragraph 28, lines 1-5); and a fourth side plate adjacent an exterior surface of the bottom skin and secured to the bottom skin and the second base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5), the fourth side plate having at least one longitudinal lug aligned with and spaced apart from the other of the pair of opposing middle longitudinal lugs of the second base rib assembly (9 as seen in figure 1, and Paragraph 29, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have plates on the top and bottom skins of the center spar box aligned with the middle lugs because Fernandez and Williams are both systems that attach aircraft wings to the fuselage.  The motivation for having plates on the top and bottom skins of the center spar box aligned with the middle lugs is that it helps to strengthen the connection by having the middle lugs placed in a double shear configuration which helps to reduce shear stress.
Regarding claim 16, Fernandez as modified by Campana and Williams teaches an aircraft including the horizontal stabilizer assembly of claim 10 (Claim 1, lines 1-10 of Fernandez), the aircraft comprising an aircraft fuselage having a plurality of frame members and an outer skin(Paragraph 3, lines 1-4, and Claim 1, lines 1-10 of Fernandez), but Fernandez does not explicitly teach that the stabilizer connector assembly is positioned within the aircraft fuselage and is interconnected to one or more frame members.
However, Campana does teach that the stabilizer connector assembly is positioned within the aircraft fuselage and is interconnected to one or more frame members (412, and 424 as seen in figure 4, 424, and 500 as seen in figure 6, and Paragraph 36, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the stabilizer assembly connected to the frame members within the fuselage because Fernandez and Campana are both systems that attach aircraft wings to the fuselage.  The motivation for having the stabilizer assembly connected to the frame members within the fuselage is that it helps to increase the load that can be applied to the skin panels of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647